PER CURIAM:
This claim is for copies run and services rendered on equipment furnished by the claimant, Xerox Corporation, to the respondent, Department of Public Institutions, at the West Virginia State Penitentiary during the fiscal year 1973-74 in the amount of $798.46 and during the fiscal year 1974-75 in the amount of $1,166.18, and the issues are submitted for decision upon the Notice of Claim and Amended Answer.
Upon consideration of the pleadings the Court is of opinion that the decision in Airkem Sales and Service, et al, vs. Department of Mental Health, 8 Ct. Cl. 180, applies to the invoices covering the period from March 1, 1974, to May 31, 1974, in the total-amount of $798.46, and therefore, that portion of the claim is disallowed. However, the Amended Answer of the respondent asserts no defense to the items of claim invoiced in the fiscal year 1974-75 in the total amount of $1,166.18, and it appearing to the Court that said claim is valid and unpaid and the Court perceiving no reason to deny the same, an award hereby is made to the claimant, Xerox Corporation, in the amount of $1,166.18.
Claim No. D-948a is disallowed.
Award of $1,166.18 in Claim No. D-948b.